Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 08/12/2021. Claims 2-7, 9-11, 13-16, and 19-21 are currently pending in the application, with claims 1, 8, 12, and 17-18 having being cancelled.  Accordingly, claims 2-7, 9-11, 13-16, and 19-21 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  

Applicants traversal of the provisional ODP rejection of claims 2-16 and 19-21 over claims 1-3, 7, 9-10, 15, 19, and 21 of U.S. Patent 8,546,409 is acknowledged, but since applicant did not put forth any arguments against this rejection, the ODP is maintained for reasons of record as stated in the previous office action and restated below for applicant’s convenience.  

Applicant’s arguments with respect to the 112, first paragraph rejection over claims 2-8, 10, 12, 14, and 16-21 have been fully considered.  Given that applicant has amended the claims to now recite treatment of breast and/or ovarian cancer with the compound of Formula A, and given that applicant has provided unexpected results with 

Applicant’s arguments with respect to the 103(a) rejection over Fowler in view of Levine have been fully considered and are found persuasive.  Because Fowler teaches inhibition of PI3K delta isoforms with the compound of formula I and given that Levine teaches that PI3K alpha isoform is involved in the occurrence of breast cancer, the examiner contends that one skilled in the art would not have found it obvious to administer the PI3K delta isoform inhibitors to treat diseases characterized by abnormal activity of PI3K alpha.  Moreover, given that Fowler teaches treatment of hematopoietic cancers and given that applicant has demonstrated the use of formula I to treat breast and ovarian cancer, the examiner maintains that the 103(a) rejection over Fowler in view of Levine is not prima facie obvious.  By the same token, the 103(a) rejection of claims 17-18 in further view of Boccadoro et al. is also moot since said claims depend from claim 2.  Consequently, the 103(a) rejections of record are hereby withdrawn.    

 For the foregoing reasons, the 112, first paragraph and 103(a) rejections of record are withdrawn.   However, given that applicant has yet to file a terminal disclaimer (TD) over the claims, the following modified ODP Final rejection is being made.  

Provisional Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 2-7, 9-11, 13-16, and 19-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3,7, 9-10, 15, 19, and 21 of U.S. Patent No. 8,546,409 (hereinafter Giese US Patent No. ‘409).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to a method of treating solid tumors comprising administering to a subject in need thereof a compound of formula A.  The claimed invention and U.S. Patent Giese ‘409 are rendered obvious over another as the claimed invention teaches a broad genus of compound of formula (A) whereas Giese ‘409 teaches a subgenus of formula (II”) which is encompassed by formula (A).  Thus, the aforementioned claims of the instant application are substantially 

Objections

Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Claims are rejected and objected.  No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sreeni Padmanabhan can be reached on 571-272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
09/09/2021